Poch, J. This cause coming on to be heard on the Respondent’s stipulation and the Court being fully advised in the premises finds that this is a claim for the recovery of $17,000.00 which is the amount agreed to between the Claimant and the Office of the Attorney General. This claim stems from an action for an alleged violation of the Claimant’s civil rights pursuant to United States Code 42, section 1983. The Attorney General entered into the settlement pursuant to the authority vested in his office by the General Assembly of the State of Illinois pursuant to chapter 127, section 2 (c). Ill. Rev. Stat. 1979, ch. 127, par. 1302(c). It is therefore ordered that in accordance with the stipulation settlement entered into between the parties and as set forth as exhibit “B” to the Respondent’s stipulation that this Claimant be granted an award by this Court in the amount of $17,000.00.